Citation Nr: 1434332	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-46 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for scars of the left knee.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for headaches.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left great toe disability.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right great toe disability.

6.  Entitlement to service connection for bilateral hip disabilities.

7.  Entitlement an evaluation in excess of 20 percent for osteochondritis dissecans of the right knee.

8.  Entitlement to an evaluation in excess of 10 percent for instability of the right knee.

9.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee.

10.  Entitlement to an evaluation in excess of 10 percent for left knee instability.

11.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from December 1973 to November 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  October 2009 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

For reasons discussed in the remand below, the Board finds that the issue of entitlement to a TDIU has been raised by the record.

The issues of entitlement to service connection for a bilateral hip disability, right and left great toe disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2004 decision, the Board denied the Veteran's claim for entitlement to service connection for left knee scars; the Board decision is final.

2.  Evidence received subsequent to the December 2004 decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for left knee scars.

3.  The evidence is at least in equipoise as to whether the Veteran has left knee scars that had their onset in service.

4.  In a March 1999 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disability; the decision became final.

5.  In a December 2004 decision, the Board reopened the Veteran's claim for entitlement to service connection for a low back disorder; the Board denied the reopened claim in an April 2006 decision; the April 2006 Board decision is final.

6.  Evidence received subsequent to the April 2006 decision is new, but is not material and does not raise a reasonable possibility of substantiating the claim for service connection for a low back disability. 

7.  In a July 2002 rating decision, the RO denied the Veteran's claim for entitlement to service connection for headaches; the Veteran did not appeal the decision and it became final.

8.  Evidence received subsequent to the July 2002 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for headaches.

9.  In a December 2004 decision, the Board denied the Veteran's claims for entitlement to service connection for right and left great toe disabilities; the decision is final.

8.  Evidence submitted subsequent to the December 2004 decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims for entitlement to service connection for right and left great toe disabilities.

9.  The Veteran's osteochondritis dissecans of the right knee manifests limitation of flexion to 80 degrees, and limitation of extension that most nearly approximates -5 to 0 degrees, without frequent episodes of locking or effusion, ankylosis, removal of the semilunar cartilage, or impairment of the tibia or fibula.

10.  The Veteran's instability of the right knee manifests laxity that most nearly approximates slight.

11.  The Veteran's degenerative arthritis of the left knee manifests limitation of flexion to 90 degrees, and limitation of extension that most nearly approximates 0 degrees, without frequent episodes of locking or effusion, ankylosis, dislocation or removal of the semilunar cartilage, or impairment of the tibia or fibula.

12.  The Veteran's instability of the left knee manifests laxity that most nearly approximates slight.


CONCLUSIONS OF LAW

1.  December 2004 Board decision that denied entitlement to service connection for left knee scars is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the Veteran's claim for entitlement to service connection for left knee scars is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. §3.156(a) (2013).

3.  The criteria for entitlement to service connection for a left knee scar have been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

4.  The April 2006 Board decision is final as to the claim of service connection for a low back disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

5.  New and material evidence has not been received since the April 2006 decision to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The July 2002 rating decision is final as to the claim of service connection for headaches.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

7.  New and material evidence has not been received since the July 2002 rating decision to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

8.  The December 2004 decision is final as to the claims of service connection for right and left great toe disabilities.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

9.  New and material evidence has been presented to reopen the claims of entitlement to service connection for right and left great toe disabilities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

10.  The criteria for an evaluation in excess of 20 percent for osteochondritis dissecans of the right knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5260.

11.  The criteria for an evaluation in excess of 10 percent for instability of the right knee are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257.

12.  The criteria for an evaluation in excess of 10 percent for degenerative arthritis of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003-5260.

13.  The criteria for an evaluation in excess of 10 percent for instability of the left knee are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As to the claims to reopen the claims for entitlement to service connection for a left scar disability and entitlement to service connection for right and left great toe disabilities, those claims have been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's increased rating claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the appellant's claims to reopen his service connection claims, letters dated in April 2009, June 2009, and November 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  The letters provided notice of the elements of new and material evidence and the reasons for the prior denial.  The Board notes that the April 2009 letter incorrectly identified the last final decision in regard to the Veteran's claim  for service connection for a low back disability as a March 1999 rating decision.  Nevertheless, the letter informed the Veteran of the correct reason for the last denial.  Therefore, the Board finds that the error is not prejudicial to the Veteran.  The criteria of Kent are satisfied.  See Kent, 20 Vet. App. at 9.  

Prior to initial adjudication of the appellant's increased claims, a letter dated in October 2008 fully satisfied the duty to notify provisions, including notice of the assignment of a disability rating and/or effective date, in the event of award of the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The Veteran is not receiving Social Security disability benefits.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The appellant was not afforded an examination in association with his petitions to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claims.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in February 2009, August 2009, April 2010 and March 2013.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition  and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claims to Reopen

If new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining whether additional evidence is new and material, VA must determine whether such evidence has been presented under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Left Knee Scars

The RO denied the Veteran's initial claim for entitlement to service connection for left knee scars in an October 2001 rating decision.  The claim was denied because the RO found there was no evidence the claimed condition existed.  The Veteran appealed the decision.  In December 2004, the Board denied the Veteran's claim.  The Board found there was no medical evidence of record indicating that the Veteran had ever had a scar on his left knee.  Medical evidence after service showed that the Veteran had several scars on his right knee, with no mention of scars on his left knee.  The Board decision is final.   

The evidence of record at the time of the last final denial included service treatment records, VA treatment records and statements from the Veteran.  The evidence added to the claims file since previous final denial includes VA treatment records, VA examination reports and statements from the Veteran.  A March 2005 VA examination report reflects that, "Examination of the left knee reveals four scars about the anterior left knee that [the Veteran] states were from his service days."  He stated he was not seen for any of the laceration and none of them were sutured.  The new evidence of record includes an April 2005 VA treatment record which states that, "Examination of the knees reveals multiple old scars from injuries above the anterior knees."  A February 2011 VA treatment record notes that there was an "old scar on anterior aspect left patella."  

The Board finds that the evidence added to the claims file since that last final denial is new and material.  The evidence is new, as it post-dates the last final denial in December 2004.  The evidence indicates the Veteran has scars on his left knee.  As the Veteran's claim was previously denied because there was no evidence of left knee scars, the new evidence is material.  Consequently, the claim for entitlement to service connection for a left knee scar is reopened.  

The Board further finds that service connection is warranted for a scar of the left knee.  The Veteran had a left knee scar during the period on appeal.  See February 2011 VA treatment record.  He has asserted that the scar is from falling on his left knee in service.  He also stated that he was not seen for any of the lacerations in service.  No scars are noted on the Veteran's December 1973 enlistment examination report.  An October 1975 discharge examination report reflects that the Veteran had identifying body marks, scars, or tattoos on the left knee.  An October 1975 service treatment record noted the Veteran complained of pain in both knees as a result of falling.  In a November 1976 VA application for benefits, the Veteran stated that he fell on his knees from a cliff onto a ravine on rocks while in service.  The Veteran is competent to report symptoms capable of lay observation, such as falling and having a cut on his knee.  The Board finds it significant that the October 1975 discharge examination report indicates the Veteran had a scar on his left knee.  As the Veteran currently has a left knee scar, he did not have a scar when he enlisted in service, and a left knee mark or scar was noted on his discharge examination report, the Board finds that the evidence is at least in equipoise as to whether service connection is warranted for a left knee scar.  Accordingly, entitlement to service connection for a left knee scar is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Low Back Disability

The Veteran's claim for entitlement to service connection for a low back disability was initially denied in a March 1999 rating decision.  The Veteran filed a claim to reopen his claim for entitlement to service connection for a low back disability in April 2000.  In a December 2004 decision, the Board found that new and material evidence had been received and reopened the Veteran's claim for entitlement to service connection for chronic low back strain.  The Board remanded the claim for additional development.  In an April 2006 decision, the Board denied the Veteran's claim for entitlement to service connection for a low back disorder, including as secondary to service-connected knee disabilities.  The Board found that competent medical evidence of record did not establish that a currently diagnosed low back disorder was etiologically related to service or caused or aggravated by the Veteran's service-connected knee disabilities.  The Board decision is final.

The evidence of record at the time of the last final denial included the Veteran's service treatment records, VA treatment records, and VA examination reports.  The evidence added to the claims file since the last final denial in April 2006, includes VA treatment records, private treatment records, and statements from the Veteran.  Most of the evidence was not of record at the time of the previous final denial.  Thus, it is new.  However, the Board finds that the new evidence is not material.  The Veteran's VA treatment records note that the Veteran experienced low back pain throughout the period no appeal.  However, none of the VA treatment records or private treatment records indicate that the Veteran's low back disability is related to service or caused or aggravated by a service-connected disability.  Evidence that the Veteran had a low back disability was already of record at the time of the last final denial.  In the absence of evidence of a nexus between the low back disability and service or a service-connected disability, the new medical records are not material to the Veteran's claim for entitlement to service connection for a low back disability.  

The Veteran has asserted that he believes his back disability is related to service.  In a November 2009 statement, the Veteran stated that his body alignment had been off for years due to injuries and disease, including his service-connected knee disabilities.  He indicated he believes his claimed disability was related to his alignment being off.  In a March 2010 statement, the Veteran stated that he had an injury to the spine between his shoulder blades.  Although a lay person may be competent to report the etiology of a disability, a low back disability is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Veteran's arguments are cumulative and redundant of the Veteran's arguments made prior to the April 2006 Board decision.  At the time of that decision, the Veteran asserted that his back disability was related to service or his service-connected knee disabilities.  As the Veteran's statements are cumulative and redundant of evidence previously of record, the Board finds that they are not material.

In sum, the Board finds that new and material evidence has not been received in regard to the Veteran's claim for entitlement to service connection for a low back disability.  The new evidence of record does not relate to the missing element of the Veteran's service connection claim, namely that there is a nexus between the Veteran's low back disability and service or a service-connected disability.  In the absence of evidence of a nexus, the Veteran's claim to reopen his claim for entitlement to service connection for a low back disability must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Headaches

The Veteran's claim for entitlement to service connection for headaches was initially denied in a July 2002 rating decision.  The RO found that the Veteran's headaches were neither occurred in nor caused by service.  The RO noted that a VA examiner opined that his head injury in 1974 was not the cause of his headaches.  The Veteran did not appeal the decision and it became final.

The evidence of record at the time of the last final denial included service treatment records, VA treatment records, a November 2001 VA examination report and statements from the Veteran.  The November 2001 VA examiner found that the Veteran's headaches were not related to the in-service injury and were tension-like headaches.

The evidence added to the claims file following the last final denial in July 2002 includes VA treatment records, private treatment records and statements from the Veteran.  The records are new, as they post-date the last final rating decision.  However, the Board finds the records are not material.  The Veteran's VA treatment records indicate the Veteran currently has headaches.  However, the records do not indicate that the Veteran has headaches that are related to service.  Additionally, the private treatment records added to the claims file relate to the Veteran's knees and are not material to the Veteran's claim for entitlement to service connection for headaches.  At the time of the last final denial in July 2002, there was evidence that the Veteran had headaches.  As the new evidence of record does not indicate that the Veteran's headaches are related to service or a service-connected disability, it is not material to the Veteran's claim.  

The Veteran has asserted that he believes his headaches are related to service.  In a March 2010 statement, the Veteran indicated he believed his headaches are related to his service-connected back disability.  In an April 2010 statement, the Veteran stated that his headaches are from a neck injury in service.  Although a lay person may be competent to report the etiology of a disability, headaches are not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is not competent to state that his headaches are related to his service-connected disability.  Additionally, the Veteran previously asserted that his headaches are related to service.  As the Veteran is not competent to state that his headaches are related to his service-connected disability, the evidence does not raise a reasonable possibility of substantiating the claim and is thus not material.  

In conclusion, new evidence has been added to the claims file since the last final denial of the Veteran's claim for entitlement to service connection for headaches in July 2002.  However, the new, competent evidence of record does not indicate that the Veteran's headaches are related to service or a service-connected disability.  In the absence of evidence of a nexus between service or a service-connected disability, the evidence does not raise a reasonable possibility of substantiating the claim and is not material.  Accordingly, the Veteran's claim to reopen his claim for entitlement to service connection for headaches is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left and Right Great Toe Disabilities

The Veteran's claim for entitlement to service connection for left and right great toe disabilities was initially denied in an  October 2001 rating decision.  The Veteran appealed the decision and in a December 2004 decision, the Board denied the Veteran's claim.  The Board found that there was no medical evidence that the Veteran had a bilateral foot disability, to include a right and left great toe disorder.  The Board found that there was no medical evidence of record indicating that the Veteran had a current disability involving either toe.

The evidence of record at the time of the last final denial in December 2004 included the Veteran's service treatment records, VA treatment records and statements from the Veteran.  Evidence added to the claims file following the last final decision includes VA treatment records, private treatment records, and statements from the Veteran.  

In an April 2009 statement, the Veteran stated that he wanted to file a service connection claim for his left big toe along with scars on the left big toe.  He stated that he had a bunion on the left big toe due to degenerative arthritis and injuries, including injuries caused by his knees giving out.  

A January 2009 VA treatment record indicates the Veteran had scars from a previous injury to the left foot.  Another January 2009 VA treatment record indicates the Veteran had hallux valgus deformities on both feet.  The Veteran indicated that his foot pain was located in his first metatarsophalangeal (MTP) joints.  

The Board finds that new and material evidence has been received to reopen a claim for right and left great toe disabilities.  The January 2009 VA treatment record indicates the Veteran had hallux valgus deformities on both feet.  Hallux valgus or bunions, are located on the side of the big toe.  At the time of the last final denial, the Veteran's claims were denied, in part, because there was no evidence that he had a right or left great toe disability.  As the January 2009 VA treatment record indicates the Veteran has right and left great toe disabilities, the evidence relates to a previously unproven element of the Veteran's service connection claim, namely that he has a disability.  Accordingly, the Board finds that the evidence is new and material and the claims for right and left great toe disabilities are reopened.

Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's claim for higher ratings for his left and right knee disabilities was received on October 14, 2008.  As such, the rating period on appeal is from October 14, 2007.  38 C.F.R. § 3.400(o)(2) (2013).

The Veteran's service-connected osteochondritis dissecans of the right knee with chondromalacia of the patella due to trauma, post operative, is currently rated as 20 percent disabling under Diagnostic Code 5010-5260.  The Veteran's service-connected degenerative arthritis of the left knee is rated under Diagnostic Code 5003-5260.

The Veteran's service-connected instability of the right and left knee is rated as 10 percent disabling each under Diagnostic Code 5257.

Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by x-ray findings, is to be evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45 (2013).

Under diagnostic code 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension limited to 5 degrees warrants a noncompensable rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.

In regard to the Veteran's osteochondritis dissecans of the right knee, the Board finds that a rating in excess of 20 percent is not warranted.  At a February 2009 VA examination, the Veteran's right knee had flexion to approximately 90 degrees with pain at 80 degrees.  Following repetitive motion, the Veteran had flexion of 90 degrees with pain at 80 degrees.  The Veteran's right knee had extension of 0 degrees with constant pain present.  Following repetitive motion, the Veteran's right knee had extension to 0 degrees.  On examination in January 2010, the Veteran's right knee had flexion of 0 to 90 degrees.  It was noted with squat testing that flexion was increased to 110 degrees in the right knee.  The Veteran's right knee had extension of 0 degrees.  An April 2010 VA examination report indicates the Veteran reported pain in the right knee.  The right knee had flexion of 100 degrees.  The Veteran's right knee had extension of - 5 degrees.  On examination in March 2013, the right knee had flexion of 120 degrees with objective evidence of painful motion beginning at 90 degrees.  The right knee had extension of 0 degrees with no objective evide4nce of painful motion.  On repetitive-use testing, the right knee had post-test flexion ending at 120 degrees and extension of 0 degrees.  

The Board finds that a preponderance of the evidence of record is against a finding that the Veteran had flexion or extension of the right knee warranting an evaluation in excess of 20 percent.  The evidence of record does not show that the Veteran's right knee had flexion limited to even 60 degrees, which warrants a noncompensable evaluation under Diagnostic Code 5260.  The evidence also did not show that the Veteran's left knee had extension warranting a compensable evaluation under Diagnostic Code 5261.  The April 2010 VA examination indicated the Veteran's right knee had extension of -5 degrees, even assuming the examiner meant the Veteran had extension limited to 5 degrees, that would warrant a zero percent evaluation under Diagnostic Code 5261.  

The Veteran has consistently reported having pain with flexion and extension of the knees.  See e.g. June 2009 VA treatment record.  An August 2009 VA treatment record indicates he received knee braces.  However, even with consideration of functional impairment and pain on motion, the evidence does not show that the Veteran's right knee had impairment equivalent to flexion or extension warranting a higher rating under Diagnostic Code 5260 or 5261.  The February 2009 VA examination report indicates that following repetitive motion, the Veteran's right knee flexion and extension remained the same.  The Veteran had pain on flexion at 80 degrees, which does not warrant a higher rating under the Diagnostic Criteria.  In March 2013, following repetitive use testing, the Veteran's flexion was the same, 120 degrees.  He had evidence of painful motion beginning at 90 degrees, greater than the limitation of flexion warranting a higher rating.  Therefore, the Board finds a higher rating is not warranted for functional impairment of the right knee.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

The evidence also does not show that the Veteran is entitled to a higher rating under another Diagnostic Code for his right knee disability.  There is no evidence the Veteran had ankylosis of the right knee.  He was consistently able to move his right knee on examination.  He did not have malunion of the tibia and fibula with a marked knee or ankle disability, which would warrant a 30 percent rating under Diagnostic Code 5262.  

In regard to the Veteran's left knee, there is no evidence that the Veteran had flexion or extension warranting a higher evaluation.  At the February 2009 VA examination, the Veteran's left knee had flexion of 125 degrees with pain at 90 degrees.  The left knee had extension of 0 degrees with constant pain present.  The January 2010 VA examination report reflects that the left knee had flexion limited to 100 degrees and extension of 0  degrees.  It was noted that with squat testing flexion was increased to 120 degrees in the left knee.  At the April 2010 VA examination, the Veteran's left knee had flexion of 0 to 120 degrees and extension of 0  degrees.  The March 2013 VA examination report indicates the Veteran's left knee had flexion of 120 degrees with objective evidence of painful motion at 90 degrees.  The left knee had extension ending at 0  degrees with no objective evidence of painful motion.  Following repetitive use testing, the Veteran's left knee had flexion of 120 degrees and extension of 0 degrees.  The VA examiner noted the Veteran had less movement than normal and pain on movement.  

Based on the evidence of record, the Board finds that the Veteran is not entitled to a higher rating for limitation of flexion or extension of the left knee.  The evidence does not show that the Veteran had left knee flexion limited to 30 degrees or extension limited to 15 degrees, which would warrant a higher rating of 20 percent under Diagnostic Code 5260 or 5261.  The Board has considered functional impairment.  However, the evidence does not show the Veteran had functional impairment equivalent to a higher evaluation.  As noted above, the Veteran's left knee had pain at 90 degrees on flexion at the February 2009 VA examination.  The March 2013 VA examination indicated the Veteran's left knee had painful motion on flexion beginning at 90 degrees and there was no additional imitation of motion following repetitive-use testing.  Therefore, even with consideration of pain and functional impairment, the Board finds that a higher rating is not warranted for the left knee disability.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

At the February 2009 VA examination, the Veteran exhibited some patellar crepitation upon flexion and extension.  The Veteran reported he could walk 30 minutes before needing to sick and could not run, climb ladders, or walk on uneven ground due to pain.  The Veteran was unable to walk more than one mile.  The assessment was severe degenerative joint disease of the bilateral medial compartments of the knees.  The VA examiner found the Veteran's right knee had no additional functional impairment due to pain, or pain on repeated use.  There was no fatigue, weakness, lack of endurance or incoordination noted during the exam.

The Board has considered whether the Veteran is entitled to a higher rating for his left knee under another Diagnostic Code, but finds none.  The evidence does not show the Veteran had ankylosis of the left knee.  The evidence does not show the Veteran had a dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  Thus, higher ratings are not warranted under Diagnostic Code 5256 or 5258.  The Veteran did not have malunion of the tibia or fibula.  Thus, a higher rating is not warranted under Diagnostic Code 5262.

In regard to the Veteran's right and left knee instability, the February 2009 VA examination report reflects that on examination, there was no instability appreciated to varus-valgus positioning or anterior and posterior drawer testing of the knees.  Strength was 5/5 throughout.  The Veteran walked with an equal steady gait.  On examination in January 2010, there was no instability present in either knee.  No muscle atrophy was noted.  Strength was 5/5.  The April 2010 VA examination report notes that the Veteran reported he had "Give away weakness with feeling of knee locking."  The Veteran stated that he falls a lot if his knees give out.  He reported that he was unable to use a cane as it made his low back pain worse.  He used an unloading knee brace, which he did not wear to the examination.  On examination, ligaments and cartilage were well intact to appropriate stress vectors.  There was no instability present in either knee.  No muscle atrophy was noted.  Strength was 5/5.  The VA examiner stated that there was no instability of the Veteran's knees.  He had give away weakness as a result of rectus femoris and VMO deficiencies which he attibutes to instability.  The VA examiner stated that the Veteran had a number of biomechanical problems with his lower extremities, not service related, which result in bilateral knee symptoms (pes planus, posterior tibial tendonitis, weak hip flexors)  in addition to the degenerative joint disease of the his knees.  The March 2013 VA examination report reflects that joint stability tests were normal in both knees. The examiner noted there was no evidence or history of recurrent patellar subluxation/dislocation.  

The Board finds that the overall evidence of record reflects that the Veteran had no more than slight recurrent subluxation or lateral instability.  Although the VA examiner reported that his knees gave way, the objective medical evidence of record does not reflect that the Veteran has instability of the knees.  The April 2010 VA examiner specifically found that the give away weakness the Veteran attributed to instability was caused by rectus femoris and VMO deficiencies.  He stated that the Veteran had a number of biomechanical problems with his lower extremities which were not service-related.  The March 2013 VA examiner found there was no evidence of recurrent patellar subluxation/dislocation.  Accordingly, the Board finds that the Veteran had no more than slight recurrent subluxation or lateral instability in the right and left knees.  Thus, a rating in excess of 10 percent is not warranted for instability of the right or left knee.

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the Veteran's bilateral knee symptoms are manifested primarily by pain, limitation of motion, and some instability of the knees.  These complaints are contemplated in the rating criteria discussed herein.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

New and material evidence having been received, the claim for entitlement to service connection for scars of the left knee is reopened.

Entitlement to service connection for a scar of the left knee is granted.

New and material evidence not having been received, the claim to reopen a claim for entitlement to service connection for a low back disability is denied.

New and material evidence not having been received, the claim to reopen a claim for entitlement to service connection for headaches is denied.

New and material evidence having been received, the claim to reopen a claim for entitlement to service connection for a left great toe disability is reopened.

New and material evidence having been received, the claim to reopen a claim for entitlement to service connection for a right great toe disability is reopened.

Entitlement an evaluation in excess of 20 percent for osteochondritis dissecans of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for instability of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of the left knee is denied.

Entitlement to an evaluation in excess of 10 percent for left knee instability is denied.



REMAND

In regard to the Veteran's claim for entitlement to service connection for a bilateral hip disability, the Veteran was afforded a VA examination in January 2010.  The Board finds that the VA examination is inadequate.  The Veteran has asserted that he has hip problems due to his service-connected knee disabilities.  A January 2010 X-ray showed the Veteran's hips had mild degenerative changes but no acute abnormalities.  The VA examiner stated that "There is no connection with the patient's knee [degenerative joint disease], hip flexor weakness, or hip complaints."  The VA examiner stated that the Veteran did not have any hip related problems.  He found hip weakness was secondary to disuse.  The VA examiner did not address the degenerative changes in the hips noted by the X-rays or address whether the Veteran's hip disability was aggravated by his service-connected knee disabilities.  Thus, the claim must be remanded for a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board finds that a VA examination is also necessary prior to adjudication of the Veteran's reopened claims for entitlement to service connection for of the right and left great toes.  A February 1974 record stated the Veteran complained of pain in the left big toe after stepping on a rock and hearing a "pop."  A February 1974 service X-ray report indicates the Veteran had trauma to the 1st toe of the right foot.  As the Veteran had complaints relating to his toes in service and he has a current hallux valgus diagnosis, which affects his toes, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's right and left toe disabilities.  The examiner should also address the Veteran's assertion that his toe disabilities are related to his service-connected knee disabilities.

Finally, the Board finds that entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence reflects that the Veteran did not work during the period on appeal.  An April 2004 VA examination report noted that he last worked seven to ten years ago.  In a January 2010 statement, the Veteran asserted that he should be 100 percent disabled.  Thus, the Board finds that the issue of entitlement to a TDIU has been raised in his increased rating claim.  As the claim has not been adjudicated, the claim should be remanded for an opinion and adjudication.

The VA treatment records in the file date to April 2013.  As more recent records may be relevant to the claims being remanded, the Board requests the appellant's complete VA treatment records from April 2013 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with appropriate notice regarding the issue of entitlement to a TDIU.

2.  Obtain all of the appellant's VA treatment records from April 2013 to present.  If no records are available, the claims folder must indicate this fact.

3.  Then, schedule the Veteran for a VA examination to address the following:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a right and/or left hip disability, to include degenerative changes, that is related to service.

(b)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a right and/or left hip disability, to include degenerative changes, that is (i) caused or (ii) aggravated by his service-connected knee disabilities.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

4.  After completion of steps 1 and 2, schedule the Veteran for a VA examination to address the following:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a right and/or left great toe disability, to include hallux valgus, that is related to service.

(b)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a right and/or left great toe disability, to include hallux valgus, that is (i) caused or (ii) aggravated by his service-connected disabilities.

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

5.  Then, schedule the Veteran for an appropriate VA examination to assess his employability.  The examiner should review the claims folder, take a detailed history regarding the Veteran's employment, education, and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to his service-connected disabilities.

The examiner is requested to provide a definitive opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected disabilities (including a scar as residual of a cut above the left eye, and his right and left knee disabilities) render him unable to secure or follow substantially gainful employment.  The opinion should take into account the Veteran's employment history, and his educational and vocational attainment.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

6.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a hip disability, entitlement to service connection for left and right great toe disabilities, and entitlement to a TDIU.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


